—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 15,1995, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she did not have sufficient weeks of covered employment to file a valid original claim.
Claimant worked for over eight years as a real estate property manager until August 11, 1994 when she went on maternity/disability leave. She gave birth to her child on March 14, 1995, but did not file a claim for unemployment insurance benefits until May 16, 1995. The Board subsequently found, inter alia, that claimant was ineligible to receive *720unemployment insurance benefits because she did not have sufficient weeks of covered employment in her base period (May 16,1994—May 14, 1995). Claimant contends that she should be permitted to backdate her claim to May 1, 1995 because she was available to return to work as of this date, but her employer did not respond to her inquiries concerning work until May 15, 1995. Claimant, however, gave a written statement to the local unemployment office explaining that she delayed applying for unemployment insurance benefits because she was seeking additional disability benefits from workers’ compensation. The Board could choose to credit this statement over claimant’s testimony that the delay was caused by her employer’s nonresponsiveness (see, Matter of Mulligan [Sweeney],224 AD2d 866). Therefore, we find that substantial evidence supports the Board’s decision.
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.